IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

FOX VALLEY LABORERS’ HEALTH AND )
WELFARE FUND, THE FOX VALLEY )
LABORERS’ PENSION FUND, and PAT )
)
Judgment Creditors, )
) Case No. 18-cv-06751
v. )
) Judge Kennelly
HUGH HENRY CONSTRUCTION, INC. )
an Illinois corporation, TRACEY )
BIESTERFELDT, and MICHAEL )
GALLAGHER, individuals, )
)
Judgment Debtors, )
)
and )
)
GLOBAL BUILDERS, INC. )
)
Third-Party Citation Respondent. )

THIRD PARTY CITATION RESPONDENT - GLOBAL BUILDERS, INC.’S
MOTION FOR DIRECTED FINDING

Third-Party Citation Respondent GLOBAL BUILDERS, INC. (“Global” or “Respondent”)
through its attorneys, Thomas G. A. Herz, Jr. and the Law Office of Thomas Herz, Jr., presents its
Motion for Directed Finding. In support thereof Global states as follows:

Argument

In support of the Judgment Creditor’s (“Judgment Creditor” or “Petitioner”) Motion for
Turnover of Assets it presented a single witness, Michael Gallagher, and the Petitioner also
presented various documentary evidence. At the conclusion of the Petitioner’s case in chief the
Respondent moved for a directed finding. Herein the Respondent files its written Motion for

Directed Finding previously presented to the Court.

 
Illinois law provides that only after the citation is served does the judgment become a lien
on the judgment debtor’s assets. BMO Harris v. Joe Contarino, 2017 IL.App.2d 160371, 412
Ill.Dec. 168, 74 N.E.3d 1091 (2 Dist. 2017). Additionally, the Court further stated that the only
relevant inquiries are first, whether the judgment debtor possesses assets that should be used to
satisfy the judgment, and second, whether a third party is holding assets of the judgment debtor
that should be used to satisfy the judgment. Jd. at 168.

The Court further stated,

“citations can reach only those assets in the possession or control of the judgment debtor.”
at 177.

Illinois law is crystal clear that the petitioner in an action for turnover has the burden of
proof to show that the respondent possesses assets belonging to the judgment creditor. Schak v.
Blom, 334 Il.App.3d 129, (1 Dist. 2002). Further, the Illinois Code of Civil Procedure does not
authorize entry of a judgment against a third party who does not possess assets of the judgment
debtor. /d. at 129.

In the instant case the Petitioner never adduced a single shred of evidence as to the date
that the Respondent was served with the Third Party Citation to Discover Assets. Without a service
date the Judgment Creditor’s Motion must summarily fail for there is no legal date in which the
Citation Respondent must maintain the assets of the Judgment Debtor.

That being said the Petitioner attached the Affidavit of Michael Gallagher to its Motion for
Turnover. A copy of which is attached hereto. Attached thereto was a list of items of personal
property that the Judgment Debtor claimed to own, and claimed was the only property of the
Judgment Debtor at the Project on October 9, 2018. None of the items were identified with any

particularity such as serial numbers or any other identifying characteristics.

 
The Judgment Creditor presented Michael Gallagher as its only witness. In support of his
testimony Gallagher testified that Hugh Henry Exhibit 0204 and 0205 was a list of personal
property owned by the Judgment Debtor which list was identical to the list attached to the Affidavit
of Michael Gallagher. A copy of Exhibit 0204 and 0205 is attached hereto.

However, during the course of Gallagher’s testimony he stated that he returned to the
Project on two occasions. First, he went to the gate and was given personal property of the
Judgment Debtor. Second, he went to the Project and walked the Project with William Lumino
and retrieved additional items of personal property of the Judgment Debtor. This leads the
Respondent to a single conclusion, the list provided by Michael Gallagher does not identify the
personal property in the possession of the Respondent at the time that it was served with the Third
Party Citation to Discover Assets.

Further, Michael Gallagher testified that he was last at the construction site in the first week
of December of 2018, and that was when the last of the photographs was taken. In view of the fact
that the Third Party Citation to Discover Assets was not issued by the Court until December 14,
2018, the Judgment Creditor has offered no evidence as to what, if any, personal property was in
the possession of the Respondent after the issuance of the Third Party Citation to Discover Assets
(The Court should note that, as stated above, the critical date is the date the Respondent was served
with the Third Party Citation to Discover Assets, a date not known.).

For the reasons stated above, judgment should be entered in favor of the Respondent as the
direct result of the Judgment Creditor’s failure to sustain its burden of proof that the Judgment
Creditor owned all of the items of personal property identified and that the items of personal
property were in the possession of the Respondent at such time as it was served with the Third

Party Citation to Discover Assets.

 
WHEREFORE, Global Builders, Inc., the Third Party Citation Respondent, prays that this
Honorable Court enter judgment in its favor in accordance with the Motion for a Directed Finding

presented to the Court.

Respectfully submitted,

{ Thomas Herz, Jy, ae
One of Global Builders, Iné.’s Attorneys

   

 

 

 

Thomas G. A. Herz, Jr. (#6192920)
Law Office of Thomas Herz, Jr.
400 Central Ave.

Suite 230

Northfield, IL 60093

(312) 236-4379

 
CERTIFICATE OF SERVICE
I, Thomas G. A. Herz, Jr., an attorney, certify that I caused to be served on Josiah Groff and

Michael Gallagherr the Third-Party Citation Respondent’s Motion for a Directed F inding by e-

mail service and regular mail on October 9, 2019, NCE

 

 
~ Case: 1:18-cv-06751 Document #: 34-1 Filed: 06/26/19 Page 25 of 27 PagelD #:325
DECLARATION OF MICHAEL GALLAGHER

COUNTY OF COOK )
) SS

STATE OF ILLINOIS )

I, Michael Gallagher, of full age, pursuant to 28 U.S.C. § 1746, hereby declare:

I. am a principal for Hugh Henry Construction, Inc. d/b/a HH Concrete, Inc,
(“HH”). If called to testify, I could testify competently to the facts set forth in this declaration.

2. For the period of approximately late August 2018 through October 9, 2018, HH
performed concrete construction work at a project located at 635 West Roosevelt Road, in
Chicago, Illinois (“Project”). HH was a concrete subcontractor for Global Builders, Inc.
(“Global”). Global was the general contractor on the Project.

35 On or about October 9, 2018, Global removed HH from the Project. While HH
did not agree with Global, per the contract HH left the equipment on the site for Global to
complete the work with. Carmen Gratace of Global Builders stated repeatedly that he was going
to return all of the equipment. When HH requested the return of the equipment, Carmen refused
and threatened to call the police if we came on the site. Carmen then removed the equipment
from the site, To the best of HH’s knowledge the equipment is in a storage facility in Oswego,
IL. A listing of that equipment is attached to this Declaration as Exhibit 1. Exhibit 1 also shows
HH’s best estimate of the value of each item. As shown on the second page of Exhibit 1, HH’s
estimated total value of all of the items is $109,365.84.

4. Since removing HH from the Project, Global has refused to allow HH to retrieve
the items listed in Exhibit 1. Global has removed some or all of the items listed in Exhibit 1

from the Project and moved them elsewhere.

I declare under penalty of perjury that the foregoing is true and correct.

Date:_G /7f/ 9. _ hee
Michael Gallagher

tt 30

EXHIBIT C

 
PENH ee RNB

150
150
26
160
16
40
1000
200

50
50
50

ad
BSB om Ww Ww
Sxagg*fe

BPP EWEN BENE

nm
o

NN APPT

BPR PPB HEN eB Ew

NER WN BD

Case: 1:18-cv-06751 Document #: 34-1 Filed: 06/26/19 Page 26 of 27 PagelD #:326

item
External Vibrator
Power inverter
Set gage torches
2 torches
gas tank
oxygen tank
Hose set for torches
set torches
set hoses

Symons Forms and Hardware
3'x24" panels

4'x24" panels

6'x24" panels

4' fillers misc. sizes

6' fillers misc. sizes

inside corners-various heights
Wedge bolts

Ipc whaler clamps

Wood Formwork Beams
8ft wood beam

10ft wood beam

12ft wood beam

10k Shoring Equipment

6'x4' shoring frames

5'x4' shoring frames
4'x4'shoring frames

baseplates

uheads

screw jacks- 24" long

12' Steel Whalers

Jahn Clamps

Concrete Bucket

Slant Top Gang Box

Cabinet Gang Box

Doka Transportation Box

Alsina Transportation Boxes
Doka 4pt Chains- Rigging Equipment
Wacker Vibrator Motors
Concrete Vibrator head
Concrete Vibrator shafts
Topcon Laser

Turn Buckles

(2) Fiberglass Extension Ladders
20ft Concrete Chute

46” Troweling Machine

Radias

33 ft retractables Rebel retractable life lines
lft Retactables Pro techa
Misc. Power Tools

3 Worm Drive Saws

1 cordless Makita Saw 6-1/2 18volt
1 cordless Hilti Saw

2 Cordless Hilti Harmer Drills TE4
1 cordless Hilti impact drive

1 cordless Hilti drill

1 cordless Hilti impact wrench
1 Hilti TE-60

1 Hilti TE-70

1 Hilti TE 700

Hilti Battery

Hilti Battery Charger

1 Chop Saw

2 Klein Grizzly Bars

3 Hilti Mini Grinders

1 Dewalt Mini Grinder

1 Milwaukee Impact

2 2-ton Chain Falls

Brand
Wacker
Wacker
Acetylene
Acetylene Torch
Wisco
Wisco
Wisco
Wisco
Wisco

Symons
Symons
Symons.
Symons
Symons
Symons
Symons
Symons

Doka
Doka
Doka

10k

10k

i0k

10k

10k

10k

Daka
McCann
Camleaver
Knaack 3068
Knaack 109
Doka
Alsina
Doka
Wacker
Wacker
Wacker
Topcon
Symons
Homedepot
HD Supply
Allen

HD Supply
HD SUPPLY
HD SUPPLY

SKIL MAG 77's
Makita

Hilti

Hilti

Hilti

Hilti

Hilti

Hilti

Hilti

Hilti

Hilti

Hilti

Ryobi

RKD

Hilti 5"
Dewalt
Milwaukee 1/2” impact
OLEarys

Current Cost Each

$
$

UU Le de

iw

UUM in

WU

2,200.00
4,695.95

1,500.00

43.00
49.00
56.50
22.00
32.00
49.98

Q.32

#39)

80.00
86.00
110.00

303.00
263.00
237.00
38.00
49.00
69.00
569.00
3.90
4,372.00
785.35
1,458.63
1,042.00
1,042.00
520.38
474.28
263.34
223.15
1,740.99
145,00
207.00
578.00
3,190.00
321.00
767.33
272.42

189.99
159.00
536.00
556.00
$36.00
419.00
536.00
1,479.00 h
2,549.00
1,269.00

145.00 htt

39,00
219.00
132.00
199.00
150.00
179,00
275.66

Website
Glearys $
https: wwii singlecylingerstore.com/Wac §

WISCO current cost

https://www.ebay.com/itm/Symons-Concr
https://www.ebay.com/itm/Symons-Coner
forming america

forming america

forming america

forming america

HD Supply

HD Supply

1 1 i de te te

doka
doka
doka

A Ue Ue

Boka
Baka
Doka
Doka
Doka
Doka
doka

mecann

httos://www.jobsitetootboxes.com/produc
hitps://www. jobsiteroolboxes.com/produc
doka
doka
Doka
https://www.jimsiimstaols.com/Praducts/\

https: //Awww.contractorsdirect.com/Wacke $

si//www.contractersdirect.com/Wacke Ss

   

WM Hin mt

   
   
 

https: Nina ebay. com/itm/Alignment- Tur $
home depot 5
HD Whitecap §

hitp://sevenstatessupply.com/new-equipn $

HD Supply
HD Supply
HD Supply

wn in in

  
 
  

 

{iwi amazon.corm/SKILSAW-SPT77 §
nttes://www.googie.com/shopnir ig/produt §
https://www.hiiticom/cfCLS POWER TOC §
www. hilticom/e/CLS CORDLESS T: $
CLS POWER TOC §
httos://www homedenat.com/p/i FL S
hitps://www.hilticom/e/CLs POWER TOC §
tins//www hilticom/c/CLS POWER TOC §
https://www pilti.com/e/CLS POWER TOC §
bttps://wwiw hilt com/c/CLS POWER TOC §
si//www.hilti.com/c/CLS CORDLESS Ti §
https://www.hilti.com/c/CLS POWER TOC 5

iitps://www.homedepot.com/p/RYOBLIS §

httos://www.hilti.com/c/CLS POWER TOC $

https://www.homedepot.com/p/Mibwauke §
5

 

 

 
     

/www.hilt.com/ec

 
 

 

       

    

un tn

EXHIBIT 1

Total Cost

4,400.00
4,695.95

1,500.00

6,450.00
7,350.00
1,469.00
3,520.00

$12.00
1,999.20

320.00
1,478.00

4,000.00
4,300.00
5,500,00

1,212.00
1,052.00
1,896.00
1,140.00
1,470.00
4,140.00
6,828.00
1,170.00
4,372.00
1,570.70
1,458.63
1,042.00
2,084.00

520.38
1,422.94
1,053.36

892.60
1,740.99
2,900.00

414.00

578.00
3,190.00
1,926.00
1,534.66

544.84

569.97
199.00
536,00
1,112.00
536.00
419.00
536.00
1,479.00
2,549.00
1,269.00
1,788.00
78.00
219.00
264.00
597.00
150.00
179.00
551.32

 

 
a)

Case: 1:18-cv-06751 Document #: 34-1 Filed: 06/26/19 Page 27 of 27 PagelD #:327

2 Chain Comealongs Hall Master 3/4" ton mz S 93.70 Harbor Freight s 187.40
Misc. Wrenches Misc 5 500.00 5 500.00
Misc. Doka Hardware Doka § 1,500.00 5 1,500.00
Dywidag Hardware Dywidag § 500.00 § 500.00
$ “
$ 109,365.84

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Qty. ltem Brand Current Cost Each Website Total Cost
1 2 External Vibrator Wacker $ 2,200.00 |Olearys 4,400.00
2 1 Power inverter Wacker S 4,695.95 |https://Awww. 4,695.95
3 1 Set gage torches Acetylene
4 2 2 torches Acetylene Torch WISCO current cost
5 1 gas tank Wisco
6 1 oxygen tank Wisco S 1,500.00 S 1,500.00
if 2 Hose set for torches Wisco
8 1 set torches Wisco
9 1 set hoses Wisco
Symons Forms and Hardware S -
150 [3'x24" panels Symons 5 43.00 |https://www.ebay.com/itm/Symons-Conc S 6,450.00
150 {4'x24" panels Symons S 49.00 |https://www.ebay.com/itm/Symans-Conci § 7,350.00
26 6'x24" panels Symons $ 96.50 {forming america S 1,469.00
10 160 4' fillers misc. sizes Symons $ 22.00 {forming america S 3,520.00
16 6' fillers misc. sizes Symons S 32.00 |forming america S 512,00
40 inside corners-various heights Symons 5 49.98 |forming america S 1,999.20
1000 | Wedge bolts Symons S 0.32 }HD Supply S 320.00
200 _|1pc whaler clamps Symons S 7.39 |HD Supply S 1,478.00
Wood Formwork Beams 5 -
50 8ft wood beam Doka 5 80.00 Jdoka 5 4,000.00
11 50 10ft wood beam Doka § 86.00 |doka S 4,300.00
50 12ft wood beam Doka S 110.00 |doka S 5,500.00
10k Shoring Equipment S -
4 6'x4' shoring frames 10k S 303.00 |Doka 5 1,212.00
12 4 5'x4' shoring frames 10k S 263.00 |Doka s 1,052.00
8 4'x4'shoring frames 10k S 237.00 |Doka s 1,896.00
13 30 baseplates 10k S 38.00 |Doka 5 1,140.00
14 30 uheads 10k S 49.00 |Doka S 1,470.00
15 60 screw jacks- 24" long 10k S 69.00 |Doka S 4,140.00
16 12 12' Steel Whalers Doka S 569.00 Idoka S 6,828.00
17 300__ Jahn Clamps McCann $ 3.90 Jmecann S 1,170.00
18 1 Concrete Bucket Camleaver S 4,372.00 S 4,372.00
19 2 Slant Top Gang Box Knaack 3068 S 785,35 |https://www_jobsitetoolboxes.com/produc S 1,570.70
20 i Cabinet Gang Box Knaack 109 S 1,458.63 https://www.jobsitetoolboxes.com/produc 5 1,458.63
21 1 Doka Transportation Box Doka S 1,042.00 |doka S 1,042.00

 

 

 

 

 

 

Hugh Henry 0204

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22 2 Alsina Transportation Boxes Alsina 5 1,042.00 |doka S 2,084.00
23 1 Doka 4pt Chains- Rigging Equipment Doka S 520.38 |Doka 5 520.38
24 3 Wacker Vibrator Motors Wacker S 474,28 S 1,422.84
25 4 Concrete Vibrator head Wacker $ 263,34 5 1,053.36
26 4 Concrete Vibrator shafts Wacker S 223.15 S 892.60
27 1 Topcon Laser Topcon S 1,740.99 https://www.engineersupply.com/Topcon: S 1,740.99
28 20 Turn Buckles Symons S 145.00 https://www.ebay.com/itm/Alignment-Tur S 2,900.00
29 2 (2) Fiberglass Extension Ladders Homedepot S 207.00 [home depot S 414.00
30 1 20ft Concrete Chute HD Supply S 578.00 {HD Whitecap S 578.00
31 1 46” Troweling Machine Allen 5 3,190.00 http://sevenstatessupply.com/new-equipn S 3,190.00
32 6 Radios HD Supply S 321,00 |HD Supply S 1,926.00
33 2 33 ft retractables Rebel retractable life lines HD SUPPLY S 767.33 {HD Supply S 1,534.66
34 2 11ft Retactables Pro techa HD SUPPLY S 272.42 |HD Supply S 544.84
Misc. Power Tools S -
35 3 3 Worm Drive Saws SKIL MAG 77's $ 189.99 |httos://www.amazon.com SKILSAW-SPT77 $ 569.97
36 1 1 cordless Makita Saw 6-1/2 18volt Makita S 199.00 https://www.google.com/shopping/produl S 199.00
37 1 1 cordless Hilti Saw Hilti S 536.00 [hitys://www.hilticom/c/CLS POWER Tog $s 536.00 |
38 2 2 Cordless Hilti Hammer Drills TE4 Hilti $ 556.00 [https://www.hilti.com/c/CLS CORDLESS T] $ 1,112.00
39 1 i cordless Hilti impact drive Hilti $ 936.00 |https://www.hilticom/c/CLS POWER Tod $ 536.00
40 iL 1 cordless Hilti dril] Hilti Ss 419.00 [https://www.homedepot.com D/HIIti-SF-14 § 419.00
41 1 1 cordless Hilti impact wrench Hilti S 536.00 i.com/c/CLS POWER TO § 536.00
42 1 1 Hilti TE-60 Hilti S 1,479.00 com/c/CLS POWER Tod $ 1,479.00
43 1 1 Hilti TE-70 Hilti S 2,549.00 www. hilticom/c/CLS POWER Tod 5 2,549.00
44 1 1 Hilti TE 700 Hilti 5 1,269.00 Jhitt S://www. hilti.ccom/c/CLs POWER TOd $ 1,269.00
45 12 Hilti Battery Hilti S 149.00 https://www.hilticom/c/CLs CORDLESS T| § 1,788.00
46 2 Hilti Battery Charger Hilti S 39.00 jhittps://www.hiltiicom/c/CLS POWER Tod § 78,00
47 1 i Chop Saw Ryobi S 219.00 httys://www.homedepot.com/p/RYOBI-15 S 219.00
48 2 2 Klein Grizzly Bars RKD S 132.00 5 264.00
49 3 3 Hilti Mini Grinders Hilti 5" S 199.00 [https://www.hilticom/c/CLS POWER TOd S 597.00
50 1 1 Dewalt Mini Grinder Dewalt S 150.00 S 150.00
51 1 1 Milwaukee Impact Milwaukee 1/2" impact $ 179.00 https: //www.homedepot.com/p/Milwaule S 179.00
52 2 2 2-ton Chain Falls OLEarys 5 275.66 S 551.32
53 2 2 Chain Comealongs Hall Master 3/4" ton md § 93.70 {Harbor Freight S 187.40
54 1 Misc, Wrenches Misc S 500.00 S 500.00
55 1 Misc. Doka Hardware Doka S 1,500.00 S 1,500.00
56 1 Dywidag Hardware Dywidag 5 500.00 S 500.00
g
| S 109,365.84

 

 

 

 

 
 

 

Henry 0205

 
